DETAILED ACTION
Claims 1-4 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s arguments 
Following Applicants amendments, the 112 rejection of the claims is Withdrawn. 
Following Applicants arguments, the 103 rejection of the claims is Withdrawn and  new grounds of rejection are presented below.. 
Applicant’s Argument: The cited pieces of prior art do not teach a conditional probability distribution.
Examiner’s Response: Applicant’s arguments are persuasive and the 103 rejection of the Non-Final Rejection mailed 1/3/2022 is Withdrawn. In light of a newly found pieces of art, found after conducting another search, a new 103 rejection with the new grounds is presented below.
The rejection addresses the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sulistiono et al. “Integrating Seismic and Well Data into Highly Detailed Reservoir Model through AVA Geostatistical Inversion” (hereinafter “Sulistiono”), in view of Srinivasan et al. “Stochastic modeling of facies distribution in a carbonate reservoir in the Gulf of Mexico” (hereinafter “Srinivasan”), in view of Bussas et al. “Varying-coefficient models for geospatial transfer learning” (hereinafter “Bussas”).
Regarding claim 1, Sulistiono teaches receiving, …, a seismic dataset representative of a subsurface volume of interest; (Page 2 Introduction, Figures 1 and 2, Page 3 Methodology, a seismic dataset is received and used in the Inversion process)
inverting, …, the seismic dataset to generate an ensemble of coarse-scale seismic parameters, (Abstract, Page 3-5 Methodology, Figure 2, 3, 6, 7, 8 and 11, The data is inverted prior to up-scaling)
wherein the inverting is done using one of Bayesian models with Markov Chain Monte Carlo (MCMC) sampling, simulated annealing, partial swarm, or analytic Bayes formulations; (Page 3-5 Methodology, The geostatistical inversion algorithm uses a combination of Bayesian probabilistic inference and Markov Chain Monte Carlo methods)

Examiner’s Note: The limitation “the inverting may use…” is a contingent limitation as set forth in MPEP 2111.04 (II). As such, giving patentable weight to the limitation is not required. However, in the interest of compact prosecution, the cited piece of prior art has been mapped to the limitation.

receiving, … , fine-scale lithotype models; (Page 3-5 Methodology, Figure 2, 3, 6, 7, 8 and 11, The data is upscaled during the workflow)

Sulistiono does not explicitly teach A computer-implemented method of generating fine-scale subsurface reservoir properties, comprising: one or more processors developing, via the one or more processors, deep learning neural networks based on transfer learning using the fine-scale lithotype models to generate a conditional probability distribution of high-resolution reservoir parameters; generating, via the one or more processors, an ensemble of high-resolution reservoir parameters using the deep learning neural network to condition the ensemble of coarse-scale seismic parameters; and displaying, on a user interface, the ensemble of high-resolution reservoir parameters.
	Srinivasan teaches A computer-implemented method of generating fine-scale subsurface reservoir properties, comprising: (Abstract, Page 55 Left column, Page 57 Right column, Figures 10, 11, 20, computer software is used to generate the fine scale sub surface properties )
one or more processors (Abstract, Page 55 Left column, Page 57 Right column, Figures 10, 11, 20, a computer is used)
developing, via the one or more processors, deep learning neural networks … using the fine-scale lithotype models to generate a conditional probability distribution of high-resolution reservoir parameters; (Page 55 Left column, Page 56 Right column, Figures 11 and 20, Page 64 Left column, Pages 66 and 67 Conclusions, A deep learning neural network generates a conditional probability that is used to generate high-resolution reservoir parameters)
generating, via the one or more processors, an ensemble of high-resolution reservoir parameters using the deep learning neural network to condition the ensemble of coarse-scale seismic parameters; and (Page 55 Left column, Page 56 Right column, Figures 11 and 20, Page 64 Left column, Pages 66 and 67 Conclusions, a set of high-resolution parameters is generated using the coarse scale parameters)
displaying, on a user interface, the ensemble of high-resolution reservoir parameters. (Figures 10, 11, 20, a computer is used to display the results)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Sulistiono with Srinivasan as the references deal with upscaling reservoir parameters, in order to implement a system that uses neural network to condition the reservoir parameters. Srinivasan would modify Sulistiono by using the neural network to condition the reservoir parameters during the upscaling process. The benefit of doing so is that the seismic data helps resolve the effective flow facies much better and helps represent the spatial continuity of facies much better. (Srinivasan Pages 66 and 67 Conclusions)
The combination of Sulistiono and Srinivasan does not explicitly teach based on transfer learning using the fine-scale lithotype models
Bussas teaches based on transfer learning … to generate a conditional probability distribution (Abstract, Page 1420 Introduction, Page 1422 Section 2, transfer learning is used to create a conditional probability distribution for a geographic location)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Sulistiono and Srinivasan with Bussas as the references deal with geographic parameters, in order to implement a system that uses transfer learning. Bussas would modify Sulistiono and Srinivasan by using transfer learning in the process of developing the neural network. The benefit of doing so is the motion model predicts seismic hazards more accurately than the previous state of the art. (Bussas Abstract)

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sulistiono, in view of Srinivasan, in view of Bussas, and in further view of Landa USPPN 2008/0162100.

Regarding claim 2, the combination of Sulistiono, Srinivasan and Bussas teach the limitations of claim 1. The combination of Sulistiono, Srinivasan and Bussas does not explicitly teach performing, via the one or more processors, flow simulation for each image in the ensemble of high-resolution reservoir parameters to generate an ensemble of flow simulation results.
Landa teaches performing, via the one or more processors, flow simulation for each image in the ensemble of high-resolution reservoir parameters to generate an ensemble of flow simulation results.([0028], flow simulation is run during the “scale-up” process)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Sulistiono, Srinivasan and Bussas with Landa as the references deal with geologic parameters, in order to implement a system that performs flow simulation during the scaling up process. Landa would modify Sulistiono, Srinivasan and Bussas by performing flow simulation during the upscaling process. The benefit of doing so is all values that affect the reservoir model are calculated as some parameters may affect the reservoir model at the scale used to construct a geological model, and others can affect a flow simulation model which results from the process of coarsening (scale-up). (Sacramento Page 7 Section V Conclusion)

Regarding claim 3, the combination of Sulistiono, Sacramento, Bussas and Landa teach the limitations of claim 2. The combination of Sulistiono, Srinivasan and Bussas does not explicitly teach further comprising receiving flow-related data at the one or more processors and comparing the flow-related data to the ensemble of flow simulation results.
Landa teaches further comprising receiving flow-related data at the one or more processors and comparing the flow-related data to the ensemble of flow simulation results. ([0010], [0028]-[0030], [0044]-[0063], The flow data and reservoir data is compared and a likelihood function is used)

Regarding claim 4, the combination of Sulistiono, Srinivasan, Bussas and Landa teach the limitations of claim 3. The combination of Sulistiono and Sacramento does not explicitly teach further comprising using some criteria to select those models from the ensemble of flow simulation results that fit the flow-related data within a set variance.
Landa teaches further comprising using some criteria to select those models from the ensemble of flow simulation results that fit the flow-related data within a set variance. ([0010], [0028]-[0030], [0044]-[0063], the set of parameters are chosen based on the likelihood function and must be within the feasibility regions)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Araghinejad et al. “Application of artificial neural network ensembles in probabilistic hydrological forecasting”: Also teaches using a conditional probability distribution to train an ensemble of ANNs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147



                                                                                                                                                                                                       
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147